82338: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13648: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82338


Short Caption:FORE STARS, LTD. VS. OMERZA C/W 82880Court:Supreme Court


Consolidated:82338*, 82880Related Case(s):76240, 76273, 82880


Lower Court Case(s):Clark Co. - Eighth Judicial District - A771224Classification:Civil Appeal - General - Other


Disqualifications:Hardesty, PickeringCase Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:01/27/2021 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant180 Land Co., LLCElizabeth Ghanem Ham
							(EHB Companies, LLC)
						Lisa A. Rasmussen
							(The Law Office of Kristina Wildeveld & Associates)
						


AppellantFore Stars, Ltd.Elizabeth Ghanem Ham
							(EHB Companies, LLC)
						Lisa A. Rasmussen
							(The Law Office of Kristina Wildeveld & Associates)
						


AppellantSeventy Acres, LLCElizabeth Ghanem Ham
							(EHB Companies, LLC)
						Lisa A. Rasmussen
							(The Law Office of Kristina Wildeveld & Associates)
						


RespondentDaniel OmerzaMitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentDarren BreseeMitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentSteve CariaMitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/14/2021Filing FeeFiling Fee due for Appeal. (SC)


01/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-01209




01/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-01221




01/22/2021Filing FeeFiling Fee Paid. $250.00 from The Law Offices of Kristina Wildeveld & Assoc. Check No. 6136. (SC)


01/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-02024




01/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 4/6/20, 4/29/20, 7/13/20, 7/29/20, 11/9/20.  To Court Reporter: Brittany Amoroso and Dalyne Easley. (REJECTED PER NOTICE ISSUED ON 1/25/2021)


01/25/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-02174




01/27/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)21-02509




02/11/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 4/6/20, 4/29/20, 7/13/20, 7/29/20, and 11/9/20.  To Court Reporter: Brittany Amoroso and Dalyne Easley. (SC)21-04213




02/12/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-04377




02/19/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 23, 2021, at 9:30 AM. (SC)21-05057




03/02/2021Notice/IncomingFiled Appellants' Notice of Appearance for Elizabeth Ham. (SC)21-06090




03/30/2021OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


03/30/2021OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


03/30/2021TranscriptFiled Notice from Court Reporter. Jessica Kirkpatrick stating that the requested transcripts were delivered.  Dates of transcripts: 7/13/20 and 7/29/20. April 29, 2020 was previously filed on June 15, 2020. April 6, 2020 and November 9, 2020 there was no recorder or reporter present. no recording made, therefore no transcript can be typed. (SC)21-09243




04/18/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: May 10, 2021, at 1:30 PM. (SC)21-11151




05/15/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-14073




05/17/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 45 days opening brief and appendix.  (SC)21-14154




05/28/2021MotionFiled Appellants' Motion to Consolidate this Appeal with Docket No. 82880. (SC)21-15443




06/08/2021Order/ProceduralFiled Order Granting Motion to Consolidate Appeals. Appellants' docketing statement in Docket No. 82880 remains due to be filed on or before June 11, 2021.  See NRAP 14.  Appellants shall have until September 21, 2021, to file a single opening brief and an appendix addressing all issues in both appeals.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). Nos. 82338/82880. (SC)21-16332




06/10/2021TranscriptFiled Notice from Court Reporter. Brittany Amoroso stating that the requested transcripts were delivered.  Dates of transcripts: 3/31/21. Nos. 82338/82880 (SC)21-16712




06/10/2021Docketing StatementFiled Appellants' Civil Docketing Statement for Case No. 82880. Nos. 82338/82880 (SC)21-16772




06/14/2021TranscriptFiled Notice from Court Reporter. Jessica Kirkpatrick stating that the requested transcripts were delivered.  Dates of transcripts: 11/9/20. Nos. 82338/82880 (SC)21-17083




09/21/2021MotionFiled Appellants' Motion for 14 Day Extension of Time to File Opening Brief.  Nos. 82338/82880. (SC)21-27321




09/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Opening Brief and Appendix due: October 5, 2021.  Nos. 82338/82880. (SC)21-27347




10/05/2021MotionFiled Appellants' Unopposed Second Motion for Extension of Time to File Opening Brief (6 Day Request).  Nos. 82338/82880.  (SC)21-28527




10/11/2021BriefFiled Appellants' Opening Brief. Nos. 82338/82880. (SC)21-29189




10/12/2021AppendixFiled Joint Appendix Vols. 1-6. Nos. 82338/82880. (REJECTED PER NOTICE FILED ON 10/12/21) (SC)


10/12/2021AppendixFiled Joint Appendix. Vols. 7-11. Nos. 82338/82880. (SC)21-29191




10/12/2021Notice/OutgoingIssued Notice of Deficient Appendix.  (SC)21-29202




10/12/2021AppendixFiled Joint Appendix. Vol. 1 Nos. 82338/82880 (SC)21-29263




10/12/2021AppendixFiled Joint Appendix. Vol. 2. Nos. 82338/82880 (SC)21-29264




10/12/2021AppendixFiled Joint Appendix. Vol. 3. Nos. 82338/82880 (SC)21-29265




10/12/2021AppendixFiled Joint Appendix. Vol. 4 Nos. 82338/82880 (SC)21-29267




10/12/2021AppendixFiled Joint Appendix. Vol. 5 Nos. 82338/82880 (SC)21-29268




10/12/2021AppendixFiled Joint Appendix. Vol. 6 Nos. 82338/82880 (SC)21-29269




10/21/2021Order/ProceduralFiled Order Granting Motion. The motion for an extension of time filed on October 5, 2021, is granted. The opening brief and appendix were filed on October 11 and 12, 2021.  Respondent's answering brief due: November 10, 2021.  Nos. 82338/82880. (SC)21-30375




11/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: November 24, 2021. Nos. 82338/82880. (SC)21-32156




11/24/2021BriefFiled Respondents' Consolidated Answering Brief. Nos. 82338/82880(SC)21-33866




12/10/2021MotionFiled Appellants' Motion to Extend Time to File Reply Brief. Nos. 82338/82880 (SC)21-35250




12/10/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date January 24, 2022. Nos 82338/82880. (SC)21-35253




01/24/2022BriefFiled Appellants' Reply Brief. Nos. 82338/82880 (SC)22-02440




01/25/2022Case Status UpdateBriefing Completed/To Screening. Nos. 82338/82880 (SC)


04/29/2022Order/DispositionalFiled Order Affirming (Docket No. 82338) and Vacating and Remanding (Docket No. 82880).  "We affirm the district court's order granting respondents' special motion to dismiss in Docket No. 82338, and we vacate the order awarding attorney fees in Docket No. 82880, and remand for the court to consider the Brunzell factors and make the necessary findings to support the fee amount awarded."  fn8[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  Nos. 82338/82880.  (SC)22-13648





Combined Case View